|1PER CURIAM.
Respondent, Crawford A. Rose, Jr., was formally charged with five instances of lawyer misconduct. In Count 1, the facts establish respondent was convicted of DWI (third offense), a felony which reflects adversely on his fitness as a lawyer, in violation of Rule 8.4(b) of the Rules of Professional Conduct.
In Count 2, the facts show respondent failed to file a bankruptcy matter, failed to refund court costs and expenses, and did not maintain client funds in a separate trust account, in violation of Rules 1.15 and 1.16(d) of the Rules of Professional Conduct.
In Count 3, the facts establish respondent failed to return money given him for transcript costs, failed to act with reasonable diligence and promptness in representing his clients in a child custody and support action, failed to keep his clients reasonably informed, and failed to maintain client funds in a separate trust account, in violation of Rules 1.3, 1.4, 1.15, and 1.16(d) of the Rules of Professional Conduct.
In Count 4, the evidence shows respondent failed to act with reasonable promptness and diligence in representing his client in a personal injury matter and failed to surrender papers and property upon termination of representation, in violation of Rules 1.3 and 1.16(d) of the Rules of Professional Conduct.
In Count 5, the evidence establishes respondent failed to act with reasonable diligence and promptness in representing his client in a criminal appeal, failed to make reasonable efforts to expedite litigation consistent with his client’s interests, and engaged in conduct prejudicial to the administration of justice, in violation of Rules 1.3, 3.1 and 8.4(d) of the Rules of Professional Conduct.
|2The Hearing Committee recommended that respondent be suspended from the practice of law for six months and be ordered to pay costs. The Disciplinary Board recommended that respondent be suspended from the practice of law for nine months, be ordered to pay restitution and costs, and be placed on two years probation subject to certain conditions.
Upon review of the Disciplinary Board’s findings and recommendations, and considering the transcript and record, it is the decision of this court that Crawford A. Rose, Jr. be suspended from the practice of law for nine months, as recommended by the Board, from the finality of this decision, that he pay restitution of $670 in Count 2 and $350 in Count 3, and that he be placed on two years probation subject to the conditions recommended by the Disciplinary Board with the exception that he shall attend two additional ethics hours of continuing legal education during each year of the probationary period. All costs of this proceeding are assessed to respondent.
SUSPENSION ORDERED.
MARCUS, J., not on panel.